Exhibit 10.6

 

LOGO [g14465g90y67.jpg]

 

ADE CORPORATION

[INSERT NAME OF OPTION PLAN]

AGREEMENT EVIDENCING GRANTING OF STOCK OPTION

AND ACKNOWLEDGMENT OF RECEIPT

 

--------------------------------------------------------------------------------

 

Granted to

  Name (“Participant”)         Street         City, State Zip    

Social Security #

      xxx-xx-xxxx    

Grant Date:

      Options Granted:

Expiration Date:

      Exercise Price per Share:

 

Vesting Schedule

 

Shares   Vest On   Shares    Vest On    Shares    Vest on    Shares    Vest on  
                                                                                
                                                                               
           

 

ADE Corporation (the “Company”) hereby grants to the Participant named above, as
of the date set forth above, an option (the “Option”) under the Company’s [Name
of Stock Option Plan] (the “Plan”) to purchase the number of shares of the
Company’s Common Stock, $.01 par value, at the exercise price and in accordance
with the vesting schedule set forth above. The Option is intended to be an
incentive stock option, or “ISO.”

 

The Participant hereby acknowledges receipt of the Option in accordance with the
terms set forth above. The Participant further acknowledges receipt of a copy of
a Prospectus that describes the Plan as presently in effect. The Participant
further acknowledges that the Option is subject to the terms and conditions of
this Agreement and the terms and conditions of the Plan. The terms and
conditions of the Plan are incorporated herein by reference and the Plan is made
part of this Agreement as if fully set forth. The Plan shall control in the
event there is any conflict between the Plan and this Agreement, and on such
matters as are not contained in this Agreement. All terms used herein and not
otherwise defined shall have the meaning as defined in the Plan.

 

Without limiting the generality of the foregoing, the Participant understands
and agrees that:

 

a) The Option is not transferable by the Participant otherwise than by operation
of law and is exercisable, during the Participant’s lifetime, only by him or
her.

 

b) To the extent that any shares of the Company’s Common Stock, owned by the
Participant and delivered in payment of the exercise price as provided in the
Plan, were acquired by the Participant from the Company, said shares shall have
been owned by the Participant for at least six months prior to the date of such
delivery.

 

c) The Participant will notify the Company in writing immediately upon making a
Disqualifying Disposition of any shares acquired pursuant to the exercise of an
ISO. A Disqualifying Disposition is a sale or other disposition of such shares
within the later of (i) two years of the date the ISO was granted and (ii) one
year of the date the shares were transferred to the Participant (the “Holding
Period”). If the Participant has died before such shares are sold, the Holding
Period requirements will not apply and no Disqualifying Disposition can occur
thereafter.



--------------------------------------------------------------------------------

At any time when the Participant wishes to exercise the Option, in whole or in
part, the Participant shall submit a duly executed Notice of Exercise of Option
to the Company. Copies of such notice are available from the Company.

 

ADE Corporation       

Participant

 

By:                                      
                                                                    

                                                                               
                            

           

(Signature)

Title:                                     
                                                                 

                                                                               
                            

           

(Name)

Date:                                     
                                                                 

                                                                               
                            

           

(Date)